Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 8:
“Claim 1 recites, “display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern.” In support of the rejection, the Office states, “Pugh shows a variable resolution display system that includes a lens (208A-B, Fig. 2 and para. 24).” The Office also states, “It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Pugh because designing the system in this way allows the device to provide a more immersive experience (para. 59).” However, as a reference is good for all it teaches, Pugh also teaches at paragraph [0024] that “The one or more variable focal length lenses 208A-B act as optical minimizing lenses to increase the resolution of an image produced by the second image generation apparatus 206.” Again, claim 1 recites, “display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern.” And because the “immersive experience” requires the “minimizing lenses” of Pugh, Pugh teaches away from claim 1 which recites, “display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern.” (emphasis added) Hence, the Office has failed to identify references that teach or suggest each of the limitations of claim 1. Thus, the Office has failed to state a prima facie case of obviousness with respect to claim 1. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 1.”
Examiner contends that the argument above is unclear. Applicant has not adequately explained how the contents of Pugh’s para. 24 teaches away for the claim language. Therefore the argument is rendered unpersuasive. 
Applicant argues on pg. 9:
“Claim 1 also recites, “a rendering engine to receive a non-uniform resolution distribution pattern.” In support of the rejection, the Office cites to paragraph [0047] and Fig. 3 of Hack. However, the Office identifies no text in paragraph 47 that teaches “a rendering engine to receive a non-uniform resolution distribution pattern.” In fact, paragraph 47 does not recite, “a rendering engine to receive a non-uniform resolution distribution pattern.” The Office also fails to identify with particularity structures in Fig. 3 that teach “a rendering engine to receive a non-uniform resolution distribution pattern.” In fact, there is no structure in Fig. 3 that teaches “a rendering engine to receive a non-uniform resolution distribution pattern.” Without more, the Office’s rejection is based on improper speculation. In addition, the Office appears to equate “chip/driver” to “rendering engine.” However, the Office provides no explanation for how a “chip/driver” teaches a “rendering engine” as recited in claim 1. Applicant defines “rendering engine” at page 5, line 6 of the application, as filed:
The video rendering engine uses the information on the user's location, head orientation and gaze direction (if available) to determine what in the virtual environment can be seen by the user. It renders each pixel within the FOV by calculating the perspective view from the user's location in the virtual environment and applying the texture rules and lighting rules as determined by the physics that govern the virtual environment. 
Thus, the “chip/driver” recited in Hack does not teach a “rendering engine” as recited in claim 1. The rejection is based on improper speculation. Hence, the Office has failed to cite references that teaches each of the limitations of claim 1. Thus, the Office has failed to state a prima facie case of obviousness with respect to claim 1. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 1.
The “chip/driver” that the Office equates to the “rendering engine” recited in claim 1 fails to meet the definition Applicant recites in the Application. Further, the Office fails to identify text in Hack that teaches, “a rendering engine fo receive a non-uniform resolution distribution pattern.” (emphasis added) Hence, the Office has failed to cite references that teach or suggest each of the limitations of claim 1. Thus, the Office has failed to state a prima facie case of anticipation with respect to claim 1. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 1.”
Examiner responds that the claim does not describe the constitution of the rendering engine in any way, and furthermore does not explain that the rendering engine preforms any of the processes described above. Any description of a claimed device must be interpreted based on its plain meaning. Examiner suggest providing a more extensive description of the rendering engine into the claim language. Therefore, the arguments are rendered unpersuasive.
Applicant argues on pg. 10:
“Claim 3 recites, “the image source device includes an array of non-uniformly distributed pixels having a resolution substantially consistent with the non-uniform resolution distribution pattern.” (emphasis added) In support of the rejection, the Office cites to paragraph [0047] and Fig. 3 of Hack. However, the Office identifies no text in paragraph [0047] that teaches, “the image source device includes an array of non-uniformly distributed pixels having a resolution substantially consistent with the non-uniform resolution distribution pattern.” (emphasis added) The Office also fails to identify with particularity structures in Fig. 3 that teaches “the image source device includes an array of non-uniformly distributed pixels having a resolution substantially consistent with the non-uniform resolution distribution pattern.” (emphasis added) Without more, the Office’s rejection is based on improper speculation. Hence, the Office has failed to cite a reference that teaches each of the limitations of claim 3. Thus, the Office has failed to state a prima facie case of anticipation with respect to claim 3. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 3.”
Examiner contends that Fig. 3 and para. 47 of Hack clearly show that regions of the display exhibit different resolutions. Hack goes on to indicate that the difference in resolution is as a result of the areas having different pixel distributions. (para. 49). Therefore the argument is rendered unpersuasive.
Applicant argues on pg. 10:
“Claim 4 recites, “wherein the display optics includes intentional distortion to provide the display optics image with a space-variant resolution that follows the non-uniform resolution distribution pattern.” (emphasis added) In support of the rejection, the Office cites to paragraph [0047] and Fig. 3 of Hack. However, the Office identifies no text in paragraph [0047] that teaches “wherein the display optics includes intentional distortion to provide the display optics image with a space-variant resolution that follows the non-uniform resolution distribution pattern.” (emphasis added) The Office also fails to identify with particularity structures in Fig. 3 that teach “wherein the display optics includes intentional distortion to provide the display optics image with a space-variant resolution that follows the non-uniform resolution distribution pattern.” (emphasis added) In fact, the Office fails to identify a structure in Fig. 3 that teaches “wherein the display optics includes intentional distortion to provide the display optics image with a space-variant resolution that follows the non-uniform resolution distribution pattern.” The Office identifies no text in paragraph [0047] that supports the rejection. Without more, the Office’s rejection is based on improper speculation.
Hence, the Office has failed to cite a reference that teaches each of the limitations of claim 4. Thus, the Office has failed to state a prima facie case of obviousness with respect to claim 4. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 4.
Examiner contends that any design feature of a display that incorporates providing non-uniform resolution would necessarily incorporate intentional distortion. This is because the displayed image will inherently provide certain regions of the image that are blurry (i.e. lower resolution) with respect to certain other regions of the image. Fig. 3 and para. 47 of Hack clearly show that regions of the display exhibit different resolutions. Hack goes on to indicate that the difference in resolution is as a result of the areas having different pixel distributions. (para. 49). Therefore the argument is rendered unpersuasive.
Applicant argues on pg. 11:
“Claim 6 recites, “wherein the non-uniform resolution distribution pattern includes a high resolution area of a size sufficient enough to accommodate movement of a user’s eye such that a non-uniform resolution mapping is fixed and unchanging relative to a field of view.” In support of the rejection, the Office cites to paragraph [0052] of Hack. However, the Office identifies no text in paragraph [0052] that teaches “wherein the non-uniform resolution distribution pattern includes a high resolution area of a size sufficient enough to accommodate movement of a user’s eye such that a non-uniform resolution mapping is fixed and unchanging relative to a field of view.” In fact, paragraph [0052] does not recite, “wherein the non-uniform resolution distribution pattern includes a high resolution area of a size sufficient enough to accommodate movement of a user’s eye such that a non-uniform resolution mapping is fixed and unchanging relative to a field of view.” Without more, the Office’s rejection is based on improper speculation.
Paragraph [0052] in Hack describes dynamically changing the high and low resolution regions. This is the opposite of "a high resolution area of a size sufficient enough to accommodate movement of a user’s eye such that a non-uniform resolution mapping is fixed and unchanging relative to a field of view." In addition, Hack fails to recite “field of view” in paragraph [0052] and fails to relate the size of the high resolution area to movement of the user’s eye.
Hence, the Office has failed to cite references that teach or suggest each of the limitations of claim 6. Thus, the Office has failed to state a prima facie case of obviousness with respect to claim 6. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 6.”
Examiner contends that para. 52 clearly shows that the system alters the image based on tracking the user’s eye. This means that the various regions will exhibit unchanging resolution with respect to the user’s field of view such that whatever the user is looking at with be expressed as a relatively high resolution image. Therefore the argument is rendered unpersuasive.
Applicant argues on pg. 12:
“Claim 7 also recites, “further comprising an eye-tracking system, wherein the display optics includes a field of view and the non-uniform-resolution distribution pattern includes a center that moves dynamically within the field of view in response to a user’s eye motion signal provided to the rendering engine by the eye-tracking system.” (emphasis added) In support of the rejection, the Office cites to paragraphs 47 and 52 and Fig. 3 of Hack. However, the Office identifies no text in paragraphs 47 or 52 that teach “an eye-tracking system, wherein the display optics includes a field of view and the non-uniform-resolution distribution pattern includes a center that moves dynamically within the field of view in response to a user’s eye motion signal provided to the rendering engine by the eye-tracking system.” In fact, neither paragraph 47 nor paragraph 52 recites, “an eye-tracking system, wherein the display optics includes a field of view and the non-uniform-resolution distribution pattern includes a center that moves dynamically within the field of view in response to a user’s eye motion signal provided to the rendering engine by the eye-tracking system.” The Office also fails to identify with particularity structures in Fig. 3 that teach “an eye-tracking system, wherein the display optics includes a field of view and the non-uniform-resolution distribution pattern includes a center that moves dynamically within the field of view in response to a user’s eye motion signal provided to the rendering engine by the eye-tracking system.” In fact, there is no structure in Fig. 3 that teaches “an eye-tracking system, wherein the display optics includes a field of view and the non-uniform- resolution distribution pattern includes a center that moves dynamically within the field of view in response to a user’s eye motion signal provided to the rendering engine by the eye-tracking system.” Without more, the Office’s rejection is based on improper speculation. Hence, the Office has failed to cite references that teach or suggest each of the limitations of claim 7. Thus, the Office has failed to state a prima facie case of obviousness with respect to claim 7. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 7.”
Examiner contends that para. 52 clearly shows that the system alters the image based on tracking the user’s eye. This means that the various regions will exhibit unchanging resolution with respect to the user's field of view. Therefore the argument is rendered unpersuasive.
	Applicant also argues on pg. 13:
“Claim 9 recites, “wherein the non-uniform resolution distribution pattern includes an area of lower resolution and the display driver actively drives a plurality of pixels with the same information in the area of lower resolution to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” (emphasis added) In support of the rejection, the Office cites to paragraphs 47 and 52 and Fig. 3 of Hack. However, the Office identifies no text in paragraphs 47 or 52 that teach “wherein the non-uniform resolution distribution pattern includes an area of lower resolution and the display driver actively drives a plurality of pixels with the same information in the area of lower resolution to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” In fact, neither paragraph nor paragraph 52 recite, “wherein resolution distribution pattern includes an area of lower resolution and the display driver actively drives a plurality of pixels with the same information in the area of lower resolution to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” The Office also fails to identify with particularity structures in Fig. 3 that teach “wherein the non-uniform resolution distribution pattern includes an area of lower resolution and the display driver actively drives a plurality of pixels with the same information in the area of lower resolution to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” In fact, there is no structure in Fig. 3 that teaches “wherein the non-uniform resolution distribution pattern includes an area of lower resolution and the display driver actively drives a plurality of pixels with the same information in the area of lower resolution to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” Without more, the Office’s rejection is based on improper speculation.
Hence, the Office has failed to cite references that teach or suggest each of the limitations of claim 9. Thus, the Office has failed to state a prima facie case of obviousness with respect to claim 9. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 9.”
Examiner contends that para. 52 clearly shows that the system alters the image resolution based on tracking the user’s eye. This means that the various regions will exhibit unchanging resolution with respect to the user’s field of view.
Applicant argues on pg. 14:
“As to claim 10, Hack shows an opto-electronic beamsteering system (chip/driver) to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Figs. 3 and 4A - 4F and paras. 47, 49, 51 and 55).
Claim 10 depends from claims 3 and 1. For reasons analogous to those provided with respect to claims 3 and 1, Hack fails to teach each of the limitations of claim 10. Therefore, Applicant requests withdrawal of the rejections, reconsideration, and allowance of claim 10.
Claim 10 recites, “further comprising an opto-electronic beamsteering system to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” (emphasis added) In support of the rejection, the Office cites to paragraphs [0047], [0049], [0051], and [0055] and Figs. 3 and 4A-4F of Hack. However, the Office identifies no text in the cited paragraphs that teach “an opto-electronic beamsteering system to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” In fact, none of the cited paragraphs recite, “an opto-electronic beamsteering system to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” The Office also fails to identify with particularity structures in Figs. 3 and 4A-4F that teach “an opto- electronic beamsteering system to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” In fact, there is no structure in Fig. 3 or Figs. 4A-4F that teaches “an opto-electronic beamsteering system to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view.” In particular, Hack fails to teach use of an opto- electronic beamsteering system, as recited in claim 10. Without more, the Office’s rejection is based on improper speculation. Hence, the Office has failed to cite a reference that teach or suggest each of the limitations of claim 10. Thus, the Office has failed to state a prima facie case of obviousness with respect to claim 10. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 10.”
Applicant also argues on pg. 15:
“Claim 12 is amended to include the recitations of claim 13, The-peripheral illumination system is a-separate element. Claim 12, as amended, recites, “further comprising “peripheral illumination system to provide peripheral illumination, wherein the distribution pattern and the display optics include a central primary display region and a peripheral region surrounding the central region, the peripheral region, illuminated by the peripheral illumination system.” (emphasis added) In support of the rejection, the Office, at page 4 of the Office actions, cites to paragraphs 47, 51, and 55 and Figs, 3 and 4A-4F of Flack. However, the Office identifies no text in paragraph 47, 51, or 55 that, teach “'further comprising a peripheral illumination system to provide peripheral illumination, wherein the distribution pattern, and the display optics include a central primary display region and a peripheral region surrounding the central region, the peripheral region illuminated by the peripheral illumination system.” In point of fact, paragraphs 47, 51, and 55 do not recite, “further comprising a peripheral, illumination system to provide peripheral illumination, wherein the distribution pattern and the display optics include a central primary display region and a peripheral region surrounding the central region, the peripheral region illuminated by the peripheral illumination system.” The Office also fails to identify with particularity structures in Figs, 3 or4A-4F that teach “further comprising a peripheral illumination system to provide peripheral illumination, wherein the distribution pattern and the display optics include a. central primary display region and a peripheral region surrounding the central region, the peripheral region illuminated by the peripheral illumination system,” In point of fact, there is no .structure in 'Figs-. 3 or4A-4F that teaches; “further comprising a peripheral illumination system to provide peripheral, illumination, wherein the distribution pattern and the display optics include a central primary’ display region and a peripheral region surrounding the central region, the peripheral region illuminated by the peripheral illumination, system,” Without more, the Office's rejection is based on improper speculation. Hence, the Office has felled to cite a reference that teaches each of the elements of claim 12, as amended. Thus, the Office has failed to state a prim# facie case of anticipation with respect to claim 12, as amended. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim. 12, as amended. 
Claim 12 also recites, “wherein the distribution pattern and the display optics include a central primary display region and a surrounding region .including peripheral illumination.5' in support of the rejection, the Office in the Office action at page 3 recites, “Hack shows that the distribution pattern and the display optics include a central primary display region and a surrounding region-including peripheral 'illumination (Figs. 4A-4F and para, 51).*’ However, the Office identifies no text in paragraph 51 that teaches “wherein the distribution pattern and the display optics include a central primary display region and a surrounding region including peripheral illumination/' in point of fact, neither paragraph 51 nor Figs, 4A-4F teaches “a surrounding region including peripheral illumination.” In particular, the Office fails to identify text in. the cited paragraph or structures in the cited figures that teach “a surrounding region including peripheral illumination,” In addition, die Office tails to identify a particular structure in Figs. 4A-4F that teach “a surrounding region including peripheral illumination," Without more, the Office's rejection-is based on improper -speculation. Hence, the Office has felled to cite a reference that teaches each of the elements of claim 12, Thus, the Office has failed to state a prima facie case of anticipation with respect to claim 12, Therefore, Applicant requests withdrawal of die rejection, reconsideration, and allowance of claim 12.”
Examiner contends that Hack clearly shows various resolution zone configurations which are in accordance with the claim limitation (Figs. 4A - 4F). Therefore the argument is rendered unpersuasive. 
Applicant also argues on pg. 16: 
“Claim 14 recites, “wherein the primary display region includes substantially uniform resolution/’ In support of the rejection, the Office, at page 4 of the. Office action, cites to paragraph 47 and Fig, 3 of Hack. However, the Office identifies no text in paragraph 47 that teaches “wherein the primary display region includes substantially uniform resolution/' In point of fact, paragraph 47 does not recite, “wherein the primary display region, includes substantially uniform resolution.” The Office also fails to identify with particularity structures in figs. 3 or 4A-4F that teach “wherein the primary display region, includes substantially uniform resolution/' In point of feet, there is no structure in Figs. 3 or 4A-4F that teach “wherein the primary display region includes substantially uniform resolution.” Without more, the Office’s rejection is based on improper speculation. Hence, the Office has failed to cite a reference that teaches each of the limitations of claim 1., Hence, the Office has felled to state a prim# facie case of anticipation with respect to claim 14. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 14.” 
Examiner contends that each resolution zone necessarily exhibits uniform resolution by the mere fact that the zone has the same resolution as itself. Therefore the argument is rendered unpersuasive.
Applicant also argues on pg. 16: 
“Claim 15 recites, “wherein the primary display region includes substantially nonuniform resolution.” In support of the rejection, die Office, at page 4 of the Office action, cites to paragraphs 47, 51, and 55 and Figs, 3 and 4A-4F of Flack. However, die Office identifies no text in paragraphs 47, 53, and 55 that teach “wherein the primary display .region includes substantially non-uniform resolution,*5 In point of fact, paragraphs 47,51, and 55 do not recite, “wherein the primary display region includes substantially non-uniform resolution”' The Office also fails to identify with particularity structures in Figs, 3 4A-4F that teach "“wherein the primary display region includes substantially nonuniform resolution.” In point of fact, there is ho structure in Pig. 3 or Figs. 4A-4f that teaches “wherein the primary' display region includes substantially non-uniform resolution,” Without more, the Office’s rejection is based on improper speculation. Flence, the Office has failed to cite a reference that teaches each of the elements of claim 15, Thus, the Office has failed to state a prima facie ease of anticipation with respect to claim 15. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 15.” 
Examiner contends that Flack clearly shows various resolution zone configurations which are in accordance with the claim limitation (Figs. 4A -4F). Therefore the argument is rendered unpersuasive. Similar arguments are put forth with regard to claim 16. 
Applicant also argues on pg. 18: 
“Claim 17 recites , “wherein the peripheral illumination system includes one or more light emitters arranged around the image source device,” In support of the rejection, the Office, at page 4 of the Office action, cites to paragraphs 47,49, 51, and 55 and Figs, 3 and 4A-4F of flack. However, the Office identities no text in paragraphs 47, 49, 51, or 55 that teaches “wherein the peripheral illumination system includes one or more light emitters arranged around the image source device.” In point of fact, none of the cited paragraphs (47, 49, 51 and 55) recite, “wherein the peripheral illumination system includes one or more light emitters arranged around the image source device.” The Office also tails to identify with particularity structures in Figs, 3 or 4A-4F that teach “wherein the peripheral illumination system includes one or more light emitters arranged around the image source device.” In point of tact, there is no structure in Figs, 3 or 4A4F that teach, "wherein the peripheral illumination system includes one or more light emitters arranged around the image source device 5. 'Without more, the Office’s rejection is based on improper speculation. Hence, the Office has failed to cite a reference that teaches each of the el elements of claim 17. Thus, the Office has failed to state ® prima facie of anticipation with respect to claim 17, Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 17…
…Claim 18 recites, “wherein the primary display includes a field of view area and the peripheral system includes one or more light emitters arranged around the field of view area.” In support of the rejection, the Office, at page 4 of the Office action, cites to paragraphs 47, 49, 51, and 55 and Figs. 4A-4F of Flack. However, the Office identifies no text in paragraphs 47, 49 51, or 55 that, teach “wherein the primary display includes a field of view area and the peripheral system includes one or more light emitters arranged around the field of view area,” In point of fact, none of the cited paragraphs (47, 49,51, and 55) recite, “wherein the primary display includes a field of view area and the peripheral system includes one or more light emitters arranged around the field of view area.” The Office also fails to identify with particularity structures in Figs. 3 or 4A4F that teach “wherein the primary display includes a field of view area and the peripheral system includes one or more light emitters arranged around the field of view area.” In point of fact, there is no structure in Figs. 3 or4A-4F that teach “a rendering engine to receive a non-uniform resolution distribution pattern.” Without more, the Office’s refection: is based on- improper speculation. Hence, the Office has failed to cite a reference that teaches each of the elements of claim 18, Thus, the Office has failed to state a prima facie case of anticipation with respect to claim 18. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 18.”
Examiner contends that a pixel is a light emitter. Each resolution zone comprises pixels. Therefore, the argument is rendered unpersuasive. 
Applicant also argues on pg. 19: 
“Claim 20 recites, “further comprising an interface to provide control to the peripheral Illumination” In support of the rejection, the Office in the Office action at page 4 recites, ‘Flack shows an interface to provide control to the peripheral illumination (paras. 51 and 52).” Applicant respectfully disagrees that paragraphs 51 and 52 of Flack teach “an interface to provide control to the peripheral illumination” In particular, the Office fails to identify text in the cited paragraphs that teach “an interface to provide control to the peripheral illumination.” In point of fact, neither paragraph 51 or 52 recites “peripheral illumination,” Without more, the Office's rejection is based on improper speculation. Hence, the Office has failed to cite a reference that teaches each of the elements of claim 20, Thus, the Office has felled to state prima facie case of anticipation with respect to claim 20, Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 20. At page 18 of the Office action the Office states, “Examiner contends that any display qualifies as an interface by definition ” Assuming arguendo that the Examiner’s statement is supported by Hack, the Office still has not demonstrated how Hack teaches claim 20 because claim 20, also recites, “to provide control to the peripheral illumination.” And the Office has failed to identify teachings directed to “peripheral illumination” in Hack or teachings in Hack directed to “control” of “peripheral illumination.” Hence, the Office has failed to cite a reference that teaches each of the elements of claim 20. Thus, the Office has failed to state a prima facie case of anticipation with respect to claim 20. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 20.”
Examiner contends that any display qualifies as an interface by definition. Therefore. As to how the display provides control to the peripheral illumination, any electronic display device must include control circuitry to perform its intended functionality inherently. The arguments are rendered unpersuasive. 
Applicant argues on pg. 20: 
“.... Kennett does not suggest displaying an effectively larger pixel by driving a plurality of pixels with the same information, as recited in claim. 2. Hence, the Office has foiled to cite to references suggest each of the elements of claim 2. Thus, the Office has tailed to state a prima facie case of obviousness with respect to claim 2. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 2.” 
Examiner contends that the claim language does not mention anything regarding “the same information”. Therefore, the argument is rendered unpersuasive. 

Applicant argues on pg. 21: 
“...First, Hack does not show an image source device receiving an illumination beam. Since Hack’s image source device is a self-emissive OLED, there is no illumination beam. The intentional distortion introduced by the display optics in claim 4 will stretch image pixels in the low resolution area of the non-uniform resolution map to make them bigger when displayed. This will cause their brightness to decrease relative to the high resolution region pixels that are not stretched. Therefore, the illumination beam incident on the image source device compensates for the brightness reduction of low resolution regions of the image, i.e. a beam that is brighter at the edges than at the center. In contrast in claim 5, Bradski does not describe an illumination beam that has greater brightness near the edge than at tire center, rather Bradski masks a certain portion of an image to receive variable focusing as it moves through the scene. This variable focus portion may receive unique "mask illumination" from the DMD while theperiphery' outside the mask receives uniform illumination. And in contrast to claim 5, Bradski does not state that the mask illumination is either brighter or dimmer than the periphery illumination. Hence, the Office has failed to cite to references suggest each of the elements of claim 5, s, the Office has failed to state a prima facie case of obviousness with respect to claim 5. Therefore. Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 5.” 
Examiner responds that Hack is not relied upon to show the limitation in question, rather Bradski is. In particular, Bradski is relied upon to show the general technique of not providing uniform brightness with respect to central and peripheral protons of an image, exactly as described in the claims. Therefore, the argument is rendered unpersuasive. 
Applicant argues on pg. 22: 
"... Hack only refers to the use of an eye tracking system without specifying any particular type or eye tracking technology. In Chebab, the fiducial contact lens is useful for determining the fit of the contact ions by all owing rotational angle and castration to be monitored using's camera. These fit properties can be monitored regardless of the gaze of the wearer as long as cameras are properly positioned. An eye-tracking system determines die instantaneous gaze direction in real time. However, Chebab’s system does not determine or output the gaze direction of the wearer, so it is not an eye-tracking system. Hence, the Office has failed to cite to references suggest each of the elements of claim 8, Thus, the Office has failed to state a prima facie ease of obviousness with respect to claim 8, Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 8.”
 Examiner contends that the rejection proposes the incorporation of Chebab’s teachings into the invention of Hack, not vice versa. The resulting deice would in fact have an eye tracking system, Therefore, the argument is rendered unpersuasive. 
Applicant also argues on pg. 23: 
“Further, claim 8 recites “a transceiver system.” The Office has failed to identify text in the cited references that teaches or suggests “a transceiver system” as recited in claim 8.” Examiner contends that the camera operates as the transceiver. Therefore, the argument is rendered unpersuasive. Applicant argues on pg. 21: Claim 11 recites, "further comprising an electro-mechanical lateral translation system to provide lateral translation of the fixed non-uniform resolution image source device to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view,” hi support of the rejection, the Office in the Office action at page 7 cites to paragraph 31 of Wolfe. Applicant respectfully disagrees that Wolfe suggests, "further comprising an electro-mechanical lateral translation system to provide lateral translation of the fixed non-uniform resolution image source device to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view,” In particular, Hack does not suggest an electro-mechanical physical translation of the image source device. And Wolfe does not translate the display within the user’s field of view, as recited in claim 11, but rather translates the display to move portions with bad pixels out of the field of view. Further, Wolfe's system does not move the image source device at video rates as would be required to use the translation to translate the position of the image source device in response to the user's gaze-direction. Hence, the Office has failed to cite to references that suggest each of the elements of claim 11 , Thus, the Office has failed to state a prima facie case of obviousness with respect to claim; 11. Therefore, Applicant requests withdrawal of the refection, reconsideration, and allowance of claim 11.” 
Examiner contends that the rejection proposes the incorporation of Wolfe’s teachings into the invention of Hack, not vice versa. The resulting deice would in fact translate the image in an electromechanical manner. Therefore, the argument is rendered unpersuasive. 
Applicant argues on pg. 24:
“...The headworn displays described in Harrison have uniformly sized pixels. Table 1 states that these pixels should have an optical resolution of between 1 and 10 arcminutes. Therefore following Harrison, the pixels of anon-uniform resolution display might have pixels of 9 arcmin in the central high resolution area and 10 arcmin in the non-central low resolution area. This arrangement would not be consistent with claim 21. Therefore, using Harrison's Table 1 would not render the pixel arrangement of claim 21 obvious. Hence, the Office has failed to cite to references that suggest each of the elements of claim 21. Thus, the Office has failed to state optima facie, case of obviousness with respect to claim 21. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 21.” 
Examiner contends that the rejection merely calls for the incorporation of the basic teaching of the size range described in the claim, not the entire teachings of Harrison. Therefore, the argument is rendered unpersuasive. 
Applicant argues on pg. 25: 
“In addition, claim 21 recites, “each of the one or more non-central pixels having a pixel size of between about one arcminute and about two arcminutes.” The Office fails to identify text in either Hack or Harrison that teaches “non-central pixels” in which “each of the one or more non-central pixels” has “a pixel size of between about one arcminute and about two arcminutes” as recited in claim 21.” 
Examiner contends that the rejection calls for the teaching of the sizing of the pixels as described in Harrison to be incorporated into the teachings of Hack (i.e. Hack’s non central pixels could be modified in an obvious way to be formed by the same sizing as described by Harrison’s pixels. Therefore, the argument is rendered unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10 and 12, 14 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hack (US Pub. No. 2018/0040676 A1) in view of Pugh et al. (US Pub. No. 2009/0295683 A1).
		As to claim 1, Hack shows a display system 300 (Fig. 3 and para. 47) comprising: a rendering engine (chip/driver) to receive a non-uniform resolution distribution pattern and to generate one or more rendered pixels (Fig. 3 and para. 47);  a display driver (chip/driver) to receive the one or more rendered pixels and to generate one or more display driver pixels (Fig. 3 and para. 47);  an image source device (display 300)  to receive the one or more display driver pixels and to generate an image (Fig. 3 and para. 47);  and display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern (Fig. 3 and para. 47). 
		Hack does not mention that the system includes a lens.
		Pugh shows a variable resolution display system that includes a lens (208A-B, Fig. 2 and para. 24).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Pugh because designing the system in this way allows the device to provide a more immersive experience (para. 59).
		As to claim 3, Hack shows that the image source device includes an array of non-uniformly distributed pixels having a resolution substantially consistent with the non-uniform resolution distribution pattern such that the display driver drives each pixel with a single pixel's data from the display driver pixels (Fig. 3 and para. 47). 
		As to claim 4, Hack shows that the display optics includes intentional distortion to provide the display optics image with a space-variant resolution that follows the non-uniform resolution distribution pattern (Fig. 3 and para. 47). 
		As to claim 6, Hack shows that the non-uniform resolution distribution pattern includes a high resolution area of a size sufficient enough to accommodate movement of a user's eye such that a non-uniform resolution mapping is fixed and unchanging relative to a field of view (para. 52). 
		As to claim 7, Hack shows an eye-tracking system, wherein the display optics includes a field of view and the non-uniform-resolution distribution pattern includes a center that moves dynamically within the field of view in response to a user's eye motion signal provided to the rendering engine by the eye-tracking system (Fig. 3 and paras. 47 and 52). 
 		As to claim 9, Hack shows that the non-uniform resolution distribution pattern includes an area of lower resolution and the display driver actively drives a plurality of pixels with the same information in the area of lower resolution to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Fig. 3 and paras. 47 and 52).
		As to claim 10, Hack shows an opto-electronic beamsteering system (chip/driver) to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55). 
		As to claim 12, Hack shows that a peripheral illumination system to provide peripheral illumination, wherein the distribution pattern and the display optics include a central primary display region 304 and a peripheral region surrounding the central region, the peripheral region illuminated by the peripheral illumination system (Figs. 3 and 4A – 4F and paras. 47, 51 and 55) and wherein the distribution pattern and the display optics include a central primary display region and a surrounding region including peripheral illumination (Figs. 4A – 4F and para. 51).  
		As to claim 14, Hack shows that the primary display region includes substantially uniform resolution (Fig. 3 and para. 47). 
		As to claim 15, Hack shows that the primary display region includes substantially non-uniform resolution (Figs. 3 and 4A – 4F and paras. 47, 51 and 55). 
		As to claim 16, Hack shows that the substantially non-uniform resolution includes a high resolution center and progressively lower resolution as a distance from the high resolution center increases (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55). 
		As to claim 17, Hack shows that the peripheral illumination system includes one or more light emitters (i.e. pixels) arranged around the image source device (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55). 
		As to claim 18, Hack shows that the primary display includes a field of view area and the peripheral illumination system includes one or more light emitters arranged around the field of view area (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55).  
		As to claim 20, Hack shows an interface to provide control to the peripheral illumination (paras. 51 and 52). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hack and Pugh as modified above in view of Kennett et al. (US Pub. No. 2014/0267611 A1).
		As to claim 2, Hack shows that the image source device includes an array of substantially uniformly sized pixels (para. 55). 
		Hack does not show that the display driver drives a plurality of the array of substantially uniformly sized pixels to create one or more effectively larger pixels according to the non-uniform resolution distribution pattern. 
		Kennett shows that a device drives a plurality of the array of substantially uniformly sized pixels to create one or more effectively larger pixels according to the non-uniform resolution distribution pattern (Fig. 32 and para. 398).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Kennett because designing the system in this way allows the device to perform down-sampling (para. 398), which provides enhanced power efficiency).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Bradski et al. (US Pub. No. 2015/0178939 A1).
		As to claim 5, Hack shows an illumination device to provide an illumination beam including a center and an edge, and the image source device receives the illumination beam (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55).
		Hack does not show that the illumination beam has a greater brightness near the edge than at the center.
		Bradski shows that an illumination beam has a greater brightness near the edge than at the center (para. 96).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Bradski because designing the system in this way allows the device to exhibit enhanced efficiency (para. 96).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Chebab et al. (US Pub. No. 2011/0025979 A1).
As to claim 8, Hack does not show that the eye tracking system includes a transceiver system and a contact lens including a fiducial having an instantaneous position, the transceiver system to detect light from the fiducial and to provide a signal including the instantaneous position. 
Chebab shows that an eye tracking system includes a transceiver system and a contact lens including a fiducial having an instantaneous position, the transceiver system to detect light from the fiducial and to provide a signal including the instantaneous position (paras. 16, 19 and 42). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Chebab because designing the system in this way allows the device to ensure proper fit (para. 16).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Wolfe et al. (US Pub. No. 2002/0135731 A1).
		As to claim 11, Hack shows that the system provides lateral translation of the fixed non-uniform resolution image source device to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55).
		Hack does not specifically mention an electro-mechanical lateral translation system.
		Wolfe shows an electro-mechanical lateral translation system (Fig. 5 and para. 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Wolfe because designing the system in this way allows the device to mask defective display elements (para. 31).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Wolfe et al. (US Pub. No. 2002/0135731 A1).
As to claim 21, Hack shows a method comprising: providing one or more central pixels in a central region of a display 300 (Fig. 3 and para. 47); and providing one or more non-central pixels that are not in the central region of the display (Fig. 3 and para. 47), and each of the one or more non-central pixels having a pixel distance from the central region wherein the pixel size tends to increase as the pixel distance from the central region increases (para. 49).
Hack does not show that each of the one or more central pixels having a pixel size of about one arcminute or that each of the one or more non-central pixels having a pixel size of between about one arcminute and about two arcminutes.
Harrison shows the method of providing a pixel size in accordance with this general range (Table I).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Harrison because designing the system in this way allows the device to ensure that a cogent image is established in the visual plane of the user (para. 156).
Allowable Subject Matter
Claim 22 is allowed.
CONCLUSION
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627